       Case 2:20-cv-00014-JPJ-PMS Document 6 Filed 08/25/20 Page 1 of 2 Pageid#: 44



AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                          for the
                                                                                                    Received
                                                                                              U.S. Marshals Service
                                                                                                   Roanoke, VA
                         Melinda Scott                       )                              3:14 pm, Aug 18 2020
                                                             )
                                                             )
                                                             )
                            Plaintiff(s)                     )
                                v.                           )      Civil Action No. 2:20-cv-00014
                                                             )
        Wise Co. Dept. of Social Services, et. al.
                                                             )
                                                            .)
                                                             )
                                                             )
                           Defendanl(s)                      )

                                                SUMMONS IN A CIVIL ACTION

To.. (Defendants. name and address) Wise County Department of Social Services
                                    clo Sara Ring (Va Code 8_01_300(3))
                                    PO BOX 888
                                    1000 Sykes Blvd
                                    Wise, VA 24293



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:
                                Melinda Scott, pro-se
                                PO BOX 1133-2014PMB87 (VA ACP Address/2.2-515.1)
                                Richmond, VA 23218



       lfyou fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
Xou also must file your answer or motion with the court.


                                                                       CLERK.OJ' COURT
         Case 2:20-cv-00014-JPJ-PMS Document 6 Filed 08/25/20 Page 2 of 2 Pageid#: 45


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

           This summons for (name of individual and title, if any)       Wise County Department of Social Services, c/o Sara Ring
 was received by me on (date)              08/18/2020

           0 I personally served the summons on the individual at (place)                 Acting Director Gary Blankenbecler
            Wise Co DSS, 1000 Sykes Blvd., Wise, VA                                on (date) 8/25/2020                 ; or

           0 I left the summons at the individual's residence or usual place of abode with (name)

          - - -------- - - - - - - , a person of suitable age and discretion who resides there,
           on (date)                                   and mailed a copy to the individual's last known address; or
                                                   '
           0 I served the summons on (name of individual)                                                                       , who is
            designated by law to accept service of process on behalf of (name oforganization)
                                                                                   on (date)                           ; or

           0 I returned the summons unexecuted because                                                                               ; or

           0 Other (specify):



                                                                                                                       186.35
           My fees are$ 130.00                     for travel and$      56.35          for services, for a total of$          0.00


           I declare under penalty of perjury that this information is true.


 Date:       8/25/2020
                                                                                               Server's signature



                                                                                           Printed name and title

                                                                                    180 W. Main Street
                                                                                    Abingdon, Virginia 24210

                                                                                               Server's address

 Additional information regarding attempted service, etc:

08/24/2020- spoke with DSS Acting Director Gary Blankenbecler (Wise Co.), at 276-328-8056.
- reports Sara Ring is no longer employed as director of Wise Co DSS.
- agreed to accept summons for the Wise Co. DSS

08/25/2020- Summons served on Mr. Blankenbecler at the DSS office in Wise Co., VA.
